Mr. Burton Elliott, Director General Education Division Arkansas Department of Education 4 State Capitol Mall Little Rock, AR 72201-1071
Dear Mr. Elliott:
This is in response to your request for an opinion on the following question:
  If a charitable foundation makes a grant award to an educational service cooperative established pursuant to A.C.A. § 6-13-1001 et seq. (1987), will the grant award qualify as a charitable tax deduction under Arkansas law?
This question primarily involves an interpretation of federal tax law, with a view to the particular circumstances surrounding the grant. The federal Internal Revenue Code is adopted in computing the charitable deduction for individuals and corporations under the state income tax law. A.C.A. § 26-51-419 (Cum. Supp. 1991).
This office lacks the resources necessary to make a determination of this nature, which necessarily involves a factual inquiry and specific expertise in tax law matters. Your question is, however, uniquely within the province of the Revenue Division of the Department of Finance and Administration. The grantor charitable foundation in this instance may request a letter ruling from the Revenue Division on this particular deduction question. Such rulings are issued routinely and in a timely manner. I would therefore suggest that a revenue ruling be sought from the Department as a means of ascertaining the state's position on this particular deduction question.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh